Citation Nr: 0433399	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  98-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for edema of both legs.  




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from December 1939 to March 1946.  
The veteran was a prisoner of war (POW) for approximately 
four years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board issued a decision in this case in January 2003 that 
denied the claimed benefit.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Partial 
Remand, the Court issued an Order in November 2003 vacating 
that portion of the Board's decision concerning service 
connection for edema of both legs and dismissing his appeal 
regarding the issue relating to service connection for 
decreased kidney functioning.  The case is again before the 
Board for appellate consideration of the sole remaining issue 
on appeal, as set forth above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As previously noted, the veteran is a former POW.  The 
service medical records show that moderate edema of the lower 
extremities was described by an examiner in September 1945 
and that, two weeks later, there was no change.  On four 
subsequent examinations during service, however, including at 
the time of the veteran's separation from service in March 
1946, no edema was found.  A VA compensation examination was 
conducted in October 1946; the veteran complained of swollen 
ankles, but no swelling was noted on that examination.  

The post-service medical records do not reflect any notation 
of lower extremity edema until 1991.  A VA examiner at that 
time diagnosed chronic thrombophlebitis of both lower 
extremities since prostate surgery in 1981, noting that the 
veteran had undergone placement of an inferior vena caval 
filter in 1981 and had been on anticoagulant therapy since 
then.  That medical history was also noted by VA examiners in 
1993 and 1999.  The 1999 examiner specifically opined that, 
although the veteran did have beriberi during service, the 
edema occurred only many years later following surgery for 
colon cancer and that the veteran's mild chronic edema of 
both lower extremities was not related to his POW 
confinement.  

The Joint Motion notes that

the VA examiner in July 1999 stated, 
"Extensive medical records were made 
available for review."  [citation 
omitted]  He did not say that either the 
claims file or the [service medical 
records] were available.  Neither did he 
say that he had in fact reviewed all of 
the medical records that were available 
to him.  In any event, his etiology 
opinion is flawed by his erroneous belief 
that appellant's edema was not noted in 
service.  As such, on remand, the Board 
may wish to clarify that examiner's 
opinion or to obtain another one.  

The Joint Motion also stated that "a remand is necessary in 
this case for the Board to address fully the appropriate 
weight and value assigned to the results of [the July 1999 
examination report]."  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for edema of the lower 
extremities since August 1999, including 
the approximate dates of such treatment.  
With any needed signed releases, the RO 
should request copies of the records of 
all treatment identified by the veteran.  
All records so obtained should be 
associated with the claims file.  

2.  The RO should then schedule the 
veteran for a general medical examination 
to evaluate edema of the lower 
extremities.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report must 
specifically state what records were 
reviewed, including whether the service 
medical records were reviewed.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail the veteran's 
pertinent medical history, as well as all 
current symptoms, pertinent clinical 
findings, and diagnoses.  Finally, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current lower 
extremity edema had its origins in 
service or is in any way related to the 
edema noted in service, particularly as 
it might have resulted from the veteran's 
internment as a POW during service.  The 
opinion should be accompanied by 
appropriate rationale.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



